DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   HIGHLAND BEACH CLUB CONDOMINIUM ASSOCIATION, INC.,
                       Appellant,

                                     v.

         JOEL TODER, MARYLIN TODER, and FRED TODER,
                         Appellees.

                               No. 4D17-57

                              [April 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Martin    H.    Colin,    Judge;   L.T.    Case    No.
502016CA001291XXXXMB.

  Darrin Gursky, Carolina Sznajderman Sheir and Kelly M. Canfield of
Gursky Ragan, P.A., Miami, for appellant.

  Shane M. Farnsworth of Shane M. Farnsworth, P.A., Delray Beach, for
appellees.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.